Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No JP2018-216027, filed on 11/16/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 is being considered by the examiner.
Drawings
The drawing submitted on 10/09/2019 is being considered by the examiner. 

Response to Amendment
Claims 1-9 are currently pending in the application and among them claims 1, 4, and 7, are independent claims and claims 1, 4, and 7-9 has been amended.

Response to Arguments
Applicant’s arguments filled on 10/06/2021, with respect to claim(s) 1-9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al.(US 2015/0255085 A1) in view of Arslan et al.(US RE43191 E).

Regarding Claims 1, 4, and 7, Yamabe et al. teach:  A non-transitory computer-readable storage medium for storing a noise suppression program which causes a processor to perform processing, the processing comprising: obtaining input sound; converting, for each of a plurality of frames each having a predetermined time length, the obtained input sound from a time domain to a frequency domain; detecting a cycle of power change (signal level) in a non-voice segment included in the input sound ([0035] When the noise detection unit 20 detects that a cyclic noise is included in the current input signal based on the correlation between the current input signal and a preceding input signal(s), which was input prior to the current input signal, the noise detection unit 20 outputs a cyclic noise detection signal including cycle information of the cyclic noise. [0046] The siren sound band analysis unit 32a analyzes the input frequency information and thereby recognizes a frequency band in which the siren sound is mainly distributed and a frequency band in which the intended sound is mainly distributed. Here, in order to explain an operation of the siren sound band analysis unit 32a, FIGS. 2 and 3 show spectrograms showing frequency changes over time of an input signal input to the noise elimination device 1 according to the first exemplary embodiment. [0047] As shown in FIG. 2, it can be understood from the sound pressure level distribution that the main frequency components of the siren sound are present in a certain band. Further, as shown in FIG. 3, though depending on the type of the siren sound, the low-order harmonic components of a voice including its basic frequency, which is the main component of the voice, are often present outside the frequency band within which the frequency of the siren sound changes. [0048] The siren sound distribution frequency band can be derived, by a frequency analysis, from an energy distribution that is obtained by smoothing the frequency band within which the frequency of the siren sound changes in the temporal direction. FIG. 2 shows an example of a siren sound frequency distribution graph. A siren sound frequency band can be specified by setting a certain signal level threshold and extracting a band for which the level ratio between a frequency band higher than that threshold and its adjacent frequency band is within a predetermined range.); calculating a correction amount that periodically changes (residual signal) and is applied to a voice segment (intended band) included in the input sound based on the cycle; and correcting power in at least the voice segment based on the correction amount ([0049] The band dividing unit 32b divides the input frequency information into suppression target band information including information on the frequency band of a siren sound mixed in the input signal as the main component and intended sound band information including information other than the frequency band of the cyclic noise as the main component based on the analysis result of the siren sound band analysis unit 32a, and outputs these divided information pieces. [0051] The siren sound band frequency reverse-conversion unit 41 converts the suppression target band information output by the band dividing unit 32b into time-domain information and thereby outputs a suppression target signal. Although this suppression target signal includes a voice component remaining therein, which is a component of the intended sound signal present in the part where the band of the suppression target signal overlaps that of the intended sound signal, the strong components of the voice signal have been lowered by the effect of the band-pass filter. The non-siren sound band frequency reverse-conversion unit 42 converts the intended sound band information output by the band dividing unit 32b into time-domain information and thereby outputs an intended sound signal. [0066] Then, the noise suppression unit 40 performs a filtering process for lowering the signal level of the suppression target signal by using the noise filter 46, and thereby outputs a residual signal indicating a difference between the suppression signal and the suppression target signal (step S15). The noise suppression unit 40 combines the intended sound signal generated in the step S11 with the residual signal generated in the step S15, and thereby outputs an output signal (step S16). [0068] More specifically, a part of the intended sound signal included in the suppression target signal including the siren sound as the main component is output as a residual signal. Then, by adding the residual signal with the intended sound signal in the adder 47, the noise elimination device 1 can restore the signal that satisfies the original frequency band. Further, in the noise elimination device 1, because of the presence of the non-siren sound band that is not affected by the siren sound suppression process, the integrity of a signal, in particular, a signal for which clarity is indispensable such as a voice signal is maintained. [0071] In contrast to this, the noise elimination device 1 according to the first exemplary embodiment can accurately determine peak positions of an auto-correlation result and the presence/absence of a high-speed changing type siren sound (having a short cycle of frequency changes) from a peak section(s). Further, information corresponding to one cycle of a siren sound can be appropriately managed from the cycle of a detected siren sound and the information of voice section determination.).

Yamabe et al. do not specifically teach:  calculating, for each of the plurality of frames, a power of each of a plurality of frequency bands in the frequency domain, each of the plurality of frequency bands having a given frequency band width; and detecting, for each of the plurality of frequency bands, a cycle of change in the calculated power of that frequency band in a non-voice segment included in the input sound; calculating, for each of the plurality of frequency bands by using the detected cycle of the change in the power of that frequency band, a correction amount to be  applied to a voice segment included in the input sound, the calculating of the correction amount being configured to change, as time progresses, the correction amount based on the detected cycle of the change in the power of that frequency band; and correcting, for each of the plurality of frequency bands, power in at least the voice segment based on the calculated correction amount.
Arslan et al. teach: calculating, for each of the plurality of frames, a power of each of a plurality of frequency bands in the frequency domain, each of the plurality of frequency bands having a given frequency band width; and detecting, for each of the plurality of frequency bands, a cycle of change in the calculated power of that frequency band in a non-voice segment included in the input sound (Col 5, lines 54-59, FIG. 2 shows a preferred embodiment noise suppression filter system 200. In particular, frame buffer 202 partitions an incoming stream of speech samples into overlapping frames of 256-sample size and windows the frames; FFT module 204 converts the frames to the frequency domain by fast Fourier transform; Col 8, lines 32-65, Any noise suppression by spectral subtraction requires an estimate of the noise power spectrum. Typical methods update an average noise spectrum during periods of non -speech activity… At each frequency recursively estimate the noise power spectrum P.sub.N(.omega.) for use in the filter H(.omega.) by updating the estimate from the previous frame, P'.sub.N(.omega.), using the current frame smoothed estimate for the noisy speech power spectrum, P.sub.Y(.omega.)=W.star-solid.|Y|.sup.2(.omega.),…); calculating, for each of the plurality of frequency bands by using the detected cycle of the change in the power of that frequency band, a correction amount to be  applied to a voice segment included in the input sound, the calculating of the correction amount being configured to change, as time progresses, the correction amount based on the detected cycle of the change in the power of that frequency band; and correcting, for each of the plurality of frequency bands, power in at least the voice segment based on the calculated correction amount (Col 4, lines 7-14, The power spectral density P.sub.N(.omega.) of the noise signal can be estimated by detection during noise-only periods, so the speech power spectral estimate becomes |S^(.omega.)|.sup.2=|Y(.omega.)|.sup.2-|N(.omega.)|.sup.2-P.sub.Y(.omega.- )-P.sub.N(.omega.) which is the spectral subtraction.  The spectral subtraction method can be interpreted as a time-varying linear filter H(.omega.) so that S^(.omega.)=H(.omega.)Y(.omega.) which the foregoing estimate then defines as: H(.omega.).sup.2=[P.sub.Y(.omega.)-P.sub.N(.omega.)]/P.sub.Y(.omega.) The ultimate estimate for the frame of windowed speech, s^(j), then equals the inverse Fourier transform of S^(.omega.), and then combining the estimates from successive frames ("overlap add") yields the estimated speech stream. Col 5, lines 62-67,  Noise suppressed frame buffer 212 holds the filtered output for speech analysis, such as LPC coding, recognition, or direct transmission. The filter coefficients in block 208 derive from estimates for the noise spectrum and the noisy speech spectrum of the frame, and thus adapt to the changing input. Col 8, lines 32-65, At each frequency recursively estimate the noise power spectrum P.sub.N(.omega.) for use in the filter H(.omega.) by updating the estimate from the previous frame, P'.sub.N(.omega.), using the current frame smoothed estimate for the noisy speech power spectrum, P.sub.Y(.omega.)=W.star-solid.|Y|.sup.2(.omega.),…). 
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Yambe et al. to include the teaching of the Arslan et al. above in order to frame-energy-based noise scaling to preserve quiet speech resolution.

Regarding Claims 2, 5 and 8, Yamabe et al. teach: The non-transitory computer-readable storage medium according to claim 1, the detecting includes detecting the cycle of the power change based on a power spectrum obtained from a waveform of an envelope of a temporal waveform in the non-voice segment (siren sound frequency band) (See rejection of claim 1 and [0048] The siren sound distribution frequency band can be derived, by a frequency analysis, from an energy distribution that is obtained by smoothing the frequency band within which the frequency of the siren sound changes in the temporal direction. FIG. 2 shows an example of a siren sound frequency distribution graph. A siren sound frequency band can be specified by setting a certain signal level threshold and extracting a band for which the level ratio between a frequency band higher than that threshold and its adjacent frequency band is within a predetermined range. Therefore, it is possible to eliminate the signal since its level ratio with an adjacent band is high. For example, the sound pressure level of a voice signal shown in FIG. 3 is high only in the part where the spectrum of the voice is present. Therefore, it is categorized as a narrow band. Accordingly, the voice signal is not determined to be a siren sound. Further, a siren sound has such a characteristic that its duration is long. Therefore, the smoothing in the temporal direction enables a more accurate siren sound determination.).

Regarding Claims 3, 6 and 9, Yamabe et al. teach: The non-transitory computer-readable storage medium according to claim 1, the calculating includes correcting the phase of the correction amount calculated based on the cycle detected in the non-voice segment into a phase corresponding to the voice segment (intended sound signal) adjacent to the non-voice segment. ([0035] When the noise detection unit 20 detects that a cyclic noise is included in the current input signal based on the correlation between the current input signal and a preceding input signal(s), which was input prior to the current input signal, the noise detection unit 20 outputs a cyclic noise detection signal including cycle information of the cyclic noise. [0048] The siren sound distribution frequency band can be derived, by a frequency analysis, from an energy distribution that is obtained by smoothing the frequency band within which the frequency of the siren sound changes in the temporal direction. FIG. 2 shows an example of a siren sound frequency distribution graph. A siren sound frequency band can be specified by setting a certain signal level threshold and extracting a band for which the level ratio between a frequency band higher than that threshold and its adjacent frequency band is within a predetermined range. Although siren sounds differ in their frequency changing rates (i.e., they may have faster changing rates and slower changing rates), they are continuous in terms of the time, and siren sounds are often distributed in a specific frequency band. Therefore, it is possible to eliminate the signal since its level ratio with an adjacent band is high. [0055] The noise filter 46 artificially reproduces a suppression target signal by using the noise history information as a reference signal, and generates a suppression signal having a reverse relation to the suppression target signal and outputs a difference value between the suppression signal and the suppression target signal as a residual signal. [0066] Then, the noise suppression unit 40 performs a filtering process for lowering the signal level of the suppression target signal by using the noise filter 46, and thereby outputs a residual signal indicating a difference between the suppression signal and the suppression target signal (step S15). The noise suppression unit 40 combines the intended sound signal generated in the step S11 with the residual signal generated in the step S15, and thereby outputs an output signal  (step S16).).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al. (US 2016/0055863 A1) teach: (Abstract)This invention provides a signal processing apparatus for changing an input sound into an easy-to-hear sound. The signal processing apparatus includes a transformer that transforms an input signal into an amplitude component signal in a frequency domain, a stationary component estimator that estimates a stationary component signal having a frequency spectrum with a stationary characteristic based on the amplitude component signal in the frequency domain, a replacement unit that generates a new amplitude component signal using the amplitude component signal obtained by the transformer and the stationary component signal, and replaces the amplitude component signal by the new amplitude component signal, and an inverse transformer that inversely transforms the new amplitude component signal into an enhanced signal. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656